DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       THE ESTATE OF LOUISE F. CLEPEA, A. JOHN CLEPEA,
              Husband and Personal Representative,
                          Appellant,

                                      v.

        THOMAS SAMUEL, M.D., and CASSANN BLAKE, M.D.,
                         Appellees.

                              No. 4D17-3219

                              [May 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 16-015133
CACE (18).

   A. John Clepea, Margate, pro se.

   William V. Carcioppolo and Shari D. Smith of LaCava & Jacobson, P.A.,
Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.